Citation Nr: 1108449	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  He died in April 2007, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran died in April 2007 at the age of 58.  

2.  The appellant is the Veteran's surviving spouse.

3.  According to the Certificate of Death, the cause of his death was listed as septic shock, bacteremia, and transient ischemic attack.  Other significant conditions contributing to death but not related to the disease that caused death were listed as hepatitis B, hepatitis C, diabetes, and liver disease. 

4.  At the time of the Veteran's death, service connection was established for thrombocytopenia, coagulopathy claimed as bleeding disorder associated with hepatitis C, chronic liver disease with cirrhosis, high ammonia levels; hepatitis C; residuals of a shell fragment wound (muscle group II, right hemithorax); residuals of a shell fragment wound, pleural cavity injury; injury to muscles of the abdominal wall due to shrapnel wound; alopecia associated with hepatitis C; diabetes mellitus type II; and a well-healed scar of the upper abdomen.  

5.  A disability of service origin is shown to have been causally related to and to have played a role in producing or hastening the Veteran's death. 

6.  The claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2. The claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for the cause of the Veteran's death and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  



I.  Service Connection for Cause of Death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In the present case, the cause of the Veteran's death was reported on the death certificate to be septic shock, bacteremia, and transient ischemic attack.  Other significant conditions contributing to death but not related to the disease that caused death were listed as hepatitis B, hepatitis C, diabetes, and liver disease.  The Veteran died in April 2007.  

The Board notes that a July 2007 VA examination was undertaken to consider the appellant's claim.  The VA examiner initially indicated that bacteremia and septic shock were less likely as not caused by or a result of the Veteran's diabetes mellitus and chronic hepatitis C with advanced liver cirrhosis and coagulopathy.  She rationalized that chronic hepatitis C, liver cirrhosis, and coagulopathy are not known to cause septic shock.  However, she indicated that the medical literature has shown that alcohol dependence is independently associated with sepsis.  It is unclear why the VA examiner provided this information, as there is no indication on the Veteran's death certificate that alcohol abuse led to his death.  While chronic ethanolism had been noted in the Veteran's VA treatment records preceding his death, a VA treatment record completed on the day of his death indicated that the Veteran's death was not due to acute intoxication with alcohol, narcotics, or any other type of drug or controlled substances or suspicion of such.  The VA examiner further reported that better control of the Veteran's diabetes would have improved immune function and as a result decreased the likelihood of infection.  The VA examiner opined that she would have to resort to mere speculation to establish the etiology of bacteremia and septic shock in the Veteran. 

When asked to provide an opinion as to whether the Veteran's service-connected diabetes mellitus caused the Veteran's transient ischemic attack, the VA examiner indicated that she was unable to do so without resorting to mere speculation.  She stated, however, that it was known that long-term complications of diabetes mellitus include transient ischemic attacks among others.  She once again stated that medical literature shows that alcohol abuse increases the risk of developing a stroke.  However, as previously mentioned, alcoholism was not listed as a primary or contributory cause of the Veteran's death on his death certificate.  There are no contradictory opinions of record. 

Reading the July 2007 VA examination in a light most favorable to the appellant, the Board finds that the evidence is in equipoise in showing that the Veteran's service-connected diabetes mellitus has been causally related to, and to have played a role in producing or hastening, the Veteran's death.  Therefore, the Board finds that entitlement to service connection for the Veteran's cause of death is warranted.




II.  Entitlement to DIC Under the Provisions of 38 U.S.C. § 1318

DIC benefits are also payable under certain circumstances if the Veteran was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time. DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 would be paid 'in the same manner as if the Veteran's death were service connected.'  38 U.S.C.A. § 1318(a).

The Board's grant of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 already recognizes that the death of the Veteran is from a disability found to be related to active service.

The United States Court of Appeals for Veterans Claims (Court) indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

In light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310, the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and this aspect of the appellant's claim is dismissed.




(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of death is granted.

A claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


